DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1, 4-5, 9, 12-13, 15, 21, 24-25, and 27-28 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/19/2021 have been fully considered but they are not persuasive. 
Applicant states, on page 10, that independent claim 1 clearly recites numerous aspects of a practical application of the judicial exception identified in the last office action. This judicial exception is identified as an abstract idea reflected in determinations that are made by communicating the anticipated sales date for the subject property to a device operating a predictive sale date application and displaying the anticipated sales date for the subject property on the predictive sale date application as a qualitative measure relative to the demand of the subject property, wherein the qualitative measure is based on a time associated with the anticipated sales date for the subject property. Notably, the data is compiled at least in part from an electronic key box. This provides for the use of historical data as a forecasting tool, the predictive sale date application 500 permits real estate agents to be able to give 
Examiner respectfully disagrees with the applicant. Predicting an anticipated sales date is a form of sales activity because the anticipated sales date for a subject property can be used by buyers to determine when to make an offer on a property. If a claim limitation, under its broadest reasonable interpretation, covers sales activities, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Also, the electronic key box is an additional elements that is merely used to collect data for an analysis. The electronic key box is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to collect data and the technology is not improved. The electronic key box is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it to predict an anticipated sale date. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Applicant states, on page 12, Llosa does not disclose or suggest such a key box renders the fact that Llosa desires the collection of property data simply fails to suggest Applicant's electronic key box which enables the proximity determination as well as other timestamp data regarding, for example, the length of the tour at the subject property. Since none of the secondary nor tertiary references correct this deficiency, Applicant respectfully submits that the rejection necessarily fails for at least this reason.
Examiner respectfully disagrees with the applicant. Although Llosa does not mention an electronic key box, Llosa discloses the use of showing data for predicting an anticipated sales date for a subject property (Paragraph 0037, lines 6-9, the information obtained in step S204 could also include information about the number of times the property has been shown to potential purchases; Figure 5, item S506, estimate when property will sell). Llosa further discloses that information obtained by the data acquisition could include a great many different things, and the information could be acquired from a large number of different sources (Paragraph 0025). Although Llosa discloses showing data (e.g. number of showings / time period) and wherein the information to generate the estimates could be acquired from a large number of different sources, Llosa does not specifically disclose that the showing data is collected using an electronic key box, which enables the proximity determination as well as other timestamp data regarding, for example, the length of the tour at the subject property. However, Romano et al. discloses wherein the showing data is collected using an electronic key box, which enables the proximity determination as well as other timestamp data regarding, for example, the length of the tour at the subject property (Column 4, lines 33-37, electronic lock box 25 typically includes a clock, a local nonvolatile memory, a proximity device reader, a user display, and preferably is compatible with electronic cards, such as a smart card; Column 4, lines 40-43, To provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property, electronic lock box 25 can preferably record and store the duration of each visit to the real estate property). Further, examiner notes that the limitation of “wherein the data is compiled at least in part from an electronic key box” is known work in the same field of endeavor. Therefore, Romano et al. improves upon Llosa by further using an electronic key box to collect showing data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 9, 12-13, 15, 21, 24-25, and 27-28, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for predicting an anticipated sales date for a subject property, comprising: determining a set of comparable properties based on a subject property related to at least one of a comparable geographical area, a comparable price, a comparable number of bedrooms, and a comparable number of bathrooms; determining showing data for the subject property; determining showing data for at least one of the set of comparable properties; determining historical sale data for at least one of the set of comparable properties; predicting an anticipated sales date for the subject property based at least in part on the showing data of the subject property, the showing data for the at least one of the set of comparable properties and the historical sale data for the at least one of the set of comparable properties; wherein predicting the anticipated sales date is performed using regression analysis based on the historical data, a dependent variable of the regression analysis is the anticipated sales date and an independent variable of the regression analysis includes privately available data, wherein the privately available data includes at least one of an average time at each showing, a maximum time at a showing, an average showing time / square feet, an average showing time / (square feet plus lot size), and a number of showings / time period, the difference between the entry timestamp and an exit timestamp is the length of the tour at the subject property; communicating the anticipated sales date for the subject property; and displaying the anticipated sales date for the subject property as a qualitative measure relative to the demand of the subject property, wherein the qualitative measure is based on a time associated with the anticipated sales date for the subject property. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes sales activities or behaviors. Predicting an anticipated sales date is a form of sales activity because an estimate regarding when a sale is likely to occur could be used by buyers to determine when to make an offer on a property. If a claim limitation, under its broadest reasonable interpretation, covers sales activities, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: an electronic key box, an electronic key server, a device operating a predictive sale date application, and a regression analysis. 
The electronic key server is merely used to store showing data associated with the electronic key server (Paragraph 0019). The device is merely used to display the anticipated sales date for the subject property (Paragraph 0016). The predictive sale date application is merely used to predict an anticipated sales for the subject property based at least in part on the showing data of the subject property (Paragraph 0019). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the electronic key box is merely used to generate showing data by recording an entry and exit timestamp (Paragraph 0052-0053). The electronic key box is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to collect data and the technology is not improved. The regression analysis is merely used to determine the relationship between a dependent variable and one or more independent variables (Paragraph 0058). Using a regression analysis is merely indicating a “particular technology environment” in which to apply a judicial exception (see MPEP 2106.05h) at Step 2A. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of predicting a sales date for a subject property. The specification shows that the electronic key server is merely used to store showing data associated with the electronic key server (Paragraph 0019). The device is merely used to display the anticipated sales date for the subject property (Paragraph 0016). The predictive sale date application is merely used to predict an anticipated sales for the subject property based at least in part on the showing data of the subject property (Paragraph 0019). Further, the electronic key box is merely used to generate showing data by recording an entry and exit timestamp (Paragraph 0052-0053). The electronic key box is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it to predict an anticipated sale date. The regression analysis is merely used to determine the relationship between a dependent variable and one or more independent variables (Paragraph 0058). At Step 2B, the regression analysis is merely used as a tool to perform an abstract idea. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 4-5, 9, and 12 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as: wherein an independent variable of the regression analysis includes publicly available data; privately and publicly available data included in the analysis, attributes used to compare properties, and how the anticipated sales date is communicated to a user. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include sales activities. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claim 13 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is the subsystem. The subsystem is merely used to calculate the anticipated sale date. Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 15 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A system for predicting a sales date for a subject property, comprising: to determine a set of comparable properties based on a subject property, the set of comparable properties based on a subject property related to at least one of a comparable geographical area, a comparable price, a comparable number of bedrooms, and a comparable number of bathrooms; to predict an anticipated sales date for the subject property based at least in part on the showing data of the subject property, the showing data for the at least one of the set of comparable properties and the historical sale data for the at least one of the set of comparable properties, wherein the analytics application is configured to receive publicly available data and privately available data. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes sales activities or behaviors. Predicting an anticipated sales date is a form of sales activity because an estimate regarding when a sale is likely to occur could be used by buyers to determine when to make an offer on a property. If a claim limitation, under its broadest reasonable interpretation, covers sales activities, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: an electronic key box; an electronic key server; via cellular communication; a buyer storage database; a buyer server; a software application hosted on a listing recommendation server; a data center; a RETS framework; and a handheld device running a predictive sale date application.
The electronic key server is merely used to store showing data associated with the electronic key box (Paragraph 0019). The buyer storage database is merely used to store historical sale data (Paragraph 0019). The servers are merely used to communicate between the electronic key box, the electronic key server, the buyer server, and the listing recommendation server (Paragraph 0025). The software application is merely used to predict a sales date (Paragraph 0019). The data center is merely used to store publicly available data (Paragraph 0023). The RETS framework is merely used to store MLS data. The device is merely used to display the anticipated sales date for the subject property (Paragraph 0016). The predictive sale date application is merely used to predict an anticipated sales for the subject property based at least in part on the showing data of the subject property (Paragraph 0019). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). Those elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the electronic key box is merely used to generate showing data by recording an entry and exit timestamp (Paragraph 0052-0053). The electronic key box is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to collect data and the technology is not improved. The cellular network is merely used to send and/or receive messages (Paragraph 0040). Using a cellular network is considered “a particular technological environment” to apply a judicial exception at Step 2A, Prong 2A (see MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of predicting a sales date for a subject property. The specification shows that the electronic key server is merely used to store showing data associated with the electronic key box (Paragraph 0019). The buyer storage database is merely used to store historical sale data (Paragraph 0019). The servers are merely used to communicate between the electronic key box, the electronic key server, the buyer server, and the listing recommendation server (Paragraph 0025).  The software application is merely used to predict a sales date (Paragraph 0019). The data center is merely used to store publicly available data (Paragraph 0023). The RETS framework is merely used to store MLS data. The device is merely used to display the anticipated sales date for the subject property (Paragraph 0016). The predictive sale date application is merely used to predict an anticipated sales for the subject property based at least in part on the showing data of the subject property (Paragraph 0019). Further, the electronic key box is merely used to generate showing data by recording an entry and exit timestamp (Paragraph 0052-0053). The electronic key box is considered “insignificant extra-solution activity” at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it to predict an anticipated sale date. The cellular network is merely used to send and/or receive messages (Paragraph 0040). The cellular network is considered a conventional computer function of “receiving or transmitting over a network” (MPEP 2106.05d) at Step 2B.  Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claim 24 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is the short range communication. The short range communication is merely used to send and receive messages (Paragraph 0040). Based on MPEP 2106.05h at Step 2A, Prong 2, using a computer that receives and sends information, in this case using a short range wireless communication, is merely limiting the use of the abstract idea to a particular computer environment; and at step 2B is conventional computer function of “receiving and transmitting” (see MPEP 2106.05d).
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 21, 25, and 27-28 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as: recording an entry and an exit timestamp to calculate the length of the tour at the subject property; and how the data is updated and communicated. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include sales activities. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-5, 9, 12-13, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Llosa (US 2012/0323587 A1), in view of Romano et al (US 6,624,742 B1), in further view of  Lerick et al. (US 2016/0117785 A1).
Regarding claim 1 (Currently Amended), Llosa discloses a method for predicting an anticipated sales date for a subject property (Figure 5, item S506, estimate when property will sell), comprising: 
determining a set of comparable properties based on a subject property related to at least one of a comparable geographical area, a comparable price, a comparable number of bedrooms, and a comparable number of bathrooms (Paragraph 0003, Data on the property could include the size or square footage of the property, a number of rooms, distance to city or business centers, and various other criteria; Paragraph 0032, the information could include sales in the same area as the property currently for sale; Figure 5, item S504, obtain information about previous sales and other factors; Paragraph 0057, In step S504, information about previous sales and information on other factors is obtained. This information could be any of the items of information discussed above regarding the property, the seller, the agent representing the seller, as well as other information; Paragraph 0058, The information that is obtained may include information about the number of days that other properties have remained on the market before being sold. This information could relate to all properties, or only those with similar characteristics; It can be noted that the claim language is written in alternative form. The limitation taught by Llosa is based on “a comparable number of bedrooms” and “a comparable geographical area.”);
determining showing data for the subject property (Paragraph 0037, the information obtained in step S204 could also include information about the number of times the property has been shown to potential purchases);
determining showing data (Figure 2, item S204, obtain information about previous sales and other factors; Paragraph 0037, the information obtained in step S204 could also include information about the number of times the property has been shown to potential purchases) for at least one of the set of comparable properties (Paragraph 0058, this information could relate to all properties, or only those with similar characteristics);
determining historical sale data for at least one of the set of comparable properties (Figure 6, item S504, obtain information about previous sales and other factors; Paragraph 0058, this information could relate to all properties, or only those with similar characteristics); 
predicting an anticipated sales date for the subject property (Paragraph 0057, FIG. 5, in step S506, the sale price estimating unit 110 generates an estimate regarding when the sale of the property will likely occur) based at least in part on the showing data of the subject property (Paragraph 0037, the information obtained in step S204 could also include information about the number of times the property has been shown to potential purchases), the showing data for the at least one of the set of comparable properties (Paragraph 0058, this information could relate to all properties, or only those with similar characteristics) and the historical sale data (Figure 6, item S504, obtain information about previous sales and other factors) for the at least one of the set of comparable properties (Paragraph 0058, this information could relate to all properties, or only those with similar characteristics), …; 
wherein predicting the anticipated sales date is performed using regression analysis based on the historical data (See Figure 5 and related text in Paragraph 0057, The method begins in step S502, where information about the listed sale price of a property is obtained. In step S504, information about previous sales and information on other factors is obtained. This information could be any of the items of information discussed above regarding the property, the seller, the agent representing the seller, as well as other information. This information could be obtained by the sale price estimating unit 110 and/or the data acquisition unit 106. Finally, in step S506, the sale price estimating unit 110 generates an estimate regarding when the sale of the property will likely occur), a dependent variable of the regression analysis is the anticipated sales date (Paragraph 0057, Finally, in step S506, the sale price estimating unit 110 generates an estimate regarding when the sale of the property will likely occur) and an independent variable of the regression analysis includes privately available data (Paragraph 0037, the information obtained in step S204 could also include information about the number of times the property has been shown to potential purchases), wherein the privately available data includes at least one of an average time at each showing, a maximum time at a showing, an average showing time / square feet, an average showing time / (square feet plus lot size), and a number of showings / time period … (Figure 2, item S204, obtain information about previous sales and other factors; Paragraph 0037, the information obtained in step S204 could also include information about the number of times the property has been shown to potential purchases; It can be noted that the claim language is written in alternative form. The limitation taught by Llosa is based on “a number of showings / time period.”), ...
communicating the anticipated sales date for the subject property (Figure 5, item S506, estimate when the property will sell; Paragraph 0061, This method would be used to provide notifications to potential buyers about the likelihood that a particular property will sell in the near future) to a device operating a predictive sale date application (Paragraph 0026, The interface could be provided over the Internet via a web browser, or via an application running on a mobile computing device); 
and displaying the anticipated sales date for the subject property (Paragraph 0061, This method would be used to provide notifications to potential buyers about the likelihood that a particular property will sell in the near future) on the predictive sale date application (Paragraph 0026, The interface could be provided over the Internet via a web browser, or via an application running on a mobile computing device) as a … measure relative to the demand of the subject property (Paragraph 0037, The information obtained in step S204 could also include information about the number of open houses that have been conducted, the number of times the property has been shown to potential purchasers, the number of times that potential purchasers have downloaded or viewed an online listing and/or the number of times that potential purchasers have saved or downloaded information from an online listing; Paragraph 0060, An estimate regarding when a sale is likely to occur could be used by buyers to determine when to make an offer on a property), wherein the … measure is based on a time associated with the anticipated sales date for the subject property (Paragraph 0060, If the estimate indicates that a sale is not likely to occur in the near future, the buyer might wait to make an offer while the buyer continues to search for alternate properties).  
Llosa discloses all the limitations above, privately available data that includes a number of showings / time period (Paragraph 0037, number of times the property has been shown to potential purchases), and a regression analysis to predict the anticipated sales date. Although Llosa discloses showing data and wherein the information to generate the estimates could be acquired from a large number of different sources, Llosa does not specifically disclose wherein the showing data is collected using an electronic key box.
However, Romano discloses wherein the data is compiled at least in part from an electronic key box (Column 4, lines 40-43, To provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property, electronic lock box 25 can preferably record and store the duration of each visit to the real estate property); 
…, wherein the privately available data includes at least one of an average time at each showing, a maximum time at a showing, an average showing time / square feet, an average showing time / (square feet plus lot size), and a number of showings / time period from the electronic key box (Column 4, lines 50-53, In addition, the identity of the agent who showed the house and the time and duration of each visit during which the electronic lock box was utilized while the house was shown can also typically be recorded; Column 6, lines 56-61, Examples of data conditionally available to seller's agent may include records of accesses granted and accesses refused, visits made inside the property with identities of agents (and of appropriately equipped potential buyers, the length of visits and other significant events); It can be noted that the claim language is written in alternative form. The limitation taught by Romano et al. is based on “a number of showings / time period” and “an average time at each showing”), access to the electronic key box results in an entry timestamp recordation being communicated by the electronic key box to the electronic key server (Column 4, lines 43-49, for properties possessing indigenous electronic networking capabilities (e.g., preexisting security system, home data network, etc.), each use of a property entry-point (e.g., front door, sliding door, garage door, external basement entrance, window, etc.) can be recorded and stored for later retrieval and audit purposes), the entry timestamp based on a proximity to a handheld device (Column 4, lines 33-37, electronic lock box 25 typically includes a clock, a local nonvolatile memory, a proximity device reader, a user display, and preferably is compatible with electronic cards, such as a smart card), the difference between the entry timestamp and an exit timestamp is the length of the tour at the subject property (Column 4, lines 39-41, To provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property);
updating a count of proprietary keys generated for the subject property and communicating the count to the electronic key server from the electronic key box (See Figure 1 and related text in Column 4, lines 43-49, for properties possessing indigenous electronic networking capabilities (e.g., preexisting security system, home data network, etc.), each use of a property entry-point (e.g., front door, sliding door, garage door, external basement entrance, window, etc.) can be recorded and stored for later retrieval and audit purposes; Column 6, lines 56-61, Examples of data conditionally available to seller's agent may include records of accesses granted and accesses refused, visits made inside the property with identities of agents (and of appropriately equipped potential buyers, the length of visits and other significant events)).
Romano et al. is analogous to prior arts because the reference is from the same field of endeavor as the claimed invention (See MPEP 2141.01(a)). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the showing data of the invention of Llosa to further specify wherein the showing data is collected using an electronic key box of the invention of Romano et al. because doing so would allow the system to provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property (See Romano, Column 4, lines 39-41). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Llosa discloses all the limitations above and a measure based on a time associated with the anticipated sales date for the subject property, Llosa does not specifically disclose that the measure is a qualitative measure.  
However, Lerick et al. discloses a qualitative measure (Paragraph 0039, lines 5-8, the ratings that are determined by the computer system 102 can provide one or more qualitative metrics that can indicate to users whether one or more aspects of the properties are good, bad, or neutral).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a measure based on a time associated with the anticipated sales date for the subject property of the invention of Llosa to incorporate a qualitative measure of the invention of Lerick et al. because doing so would allow the system to provide one or more qualitative metrics to the user, which may make it easier for a user to make heads or tails about what is means (See Lerick, Paragraph 0039). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4 (Previously Presented), which is dependent of claim 1, the combination of Llosa, Romano et al., Lerick et al., discloses all the limitations in claim 1. Llosa further discloses wherein an independent variable of the regression analysis includes publicly available data (Paragraph 0057, The method begins in step S502, where information about the listed sale price of a property is obtained. In step S504, information about previous sales and information on other factors is obtained. This information could be any of the items of information discussed above regarding the property, the seller, the agent representing the seller, as well as other information. This information could be obtained by the sale price estimating unit 110 and/or the data acquisition unit 106. Finally, in step S506, the sale price estimating unit 110 generates an estimate regarding when the sale of the property will likely occur; Paragraph 0058, The information that is obtained may include information about the number of days that other properties have remained on the market before being sold. This information could relate to all properties, or only those with similar characteristics; Examiner notes that the number of days on the market before sale is publicly available data.).
Regarding claim 5 (Previously Presented), which is dependent of claim 4, the combination of Llosa, Romano et al., Lerick et al. discloses all the limitations in claim 4. Llosa further discloses wherein the publicly available data includes at least one of number of days on the market before sale, property type, year built, lot size, number of bedrooms, number of bathrooms, basement, garage, square feet, location, schools, price (Paragraph 0058, The information that is obtained may include information about the number of days that other properties have remained on the market before being sold. This information could relate to all properties, or only those with similar characteristics). It can be noted that the claim language is written in alternative form.  The limitation taught by Llosa is based on “number of days on the market before sale.”
Regarding claim 9 (Previously Presented), which is dependent of claim 1, the combination of Llosa, Romano et al., Lerick et al. discloses all the limitations in claim 1. Llosa further discloses communicating the anticipated sales date for the subject property (Paragraph 0063, Next, in step S604, estimates of when the property will sell are calculated on a periodic basis. This calculation could be performed in accordance with the method illustrated in FIG. 5, as discussed above. After each calculation is performed, the resulting likelihood of a sale occurring is compared to the threshold listed in the user's request. For example, if the user requested that he be provided with a notification when there is a 50% or greater likelihood of a sale occurring within the next month, the calculation would be for the likelihood of a sale occurring within the next month, and the resulting estimate is compared to the 50% threshold stated by the user. The estimate is periodically performed until the calculated result exceeds the stated threshold. Once the calculated result exceeds the threshold, the method proceeds to step S606, where a notification is sent to the user) to a handheld device operating the predictive sale date application (Paragraph 0026, the interface could be provided over the Internet via a web browser, or via an application running on a mobile computing device). 
Regarding claim 12 (Original), which is dependent of claim 1, the combination of Llosa, Romano et al., Lerick et al. discloses all the limitations in claim 1. Llosa further discloses wherein the predicting (Figure 5, S506, estimate when property will sell) is performed by a showing application on a handheld device (Paragraph 0026, lines 4-6, the interface could be provided over the Internet via a web browser, or via an application running on a mobile computing device).
Regarding claim 13 (Original), which is dependent of claim 1, the combination of Llosa, Romano et al., Lerick et al. discloses all the limitations in claim 1. Llosa further discloses wherein the predicting is performed by a subsystem (Figure 1, item 110, sale price estimating unit).
Regarding claim 27 (Currently Amended), which is dependent of claim 1, the combination of Llosa, Romano et al., Lerick et al. discloses all the limitations in claim 1. Although Llosa discloses a count of proprietary keys generated for the subject property (Paragraph 0037, lines 6-9, the information obtained in step S204 could also include information about the number of times the property has been shown to potential purchases), Llosa does not specifically disclose wherein a count of proprietary keys generated for the subject property is updated and communicated by the electronic key box to the electronic key server.
	However, Romano et al. discloses wherein a count of proprietary keys generated for the subject property is updated and communicated by the electronic key box to the electronic key server (See Figure 1 and related text in Column 4, lines 40-43, To provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property, electronic lock box 25 can preferably record and store the duration of each visit to the real estate property; Column 6, lines 56-61, Examples of data conditionally available to seller's agent may include records of accesses granted and accesses refused, visits made inside the property with identities of agents (and of appropriately equipped potential buyers, the length of visits and other significant events)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the data showing the number of times the property has been shown to potential purchases of the invention of Llosa to further specify that the data is collected using an electronic key box of the invention of Romano et al. because doing so would allow the system to provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property (See Romano, Column 4, lines 39-41). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 28 (Previously Presented), which is dependent of claim 1, the combination of Llosa, Romano et al., Lerick et al. discloses all the limitations in claim 1. Although Llosa discloses number of showings/time period (Paragraph 0037, the information obtained in step S204 could also include information about the number of times the property has been shown to potential purchases), the combination of Llosa and Lerick et al. does not specifically disclose wherein the data is collected using an electronic key box. Specifically, the combination of Llosa and Lerick et al. does not specifically disclose wherein the electronic key box generates an exit time stamp recordation being communicated by the electronic key box to the electronic key server.
However, Romano et al. discloses wherein the electronic key box generates an exit time stamp recordation being communicated by the electronic key box to the electronic key server (see Figure 1 and related text in Column 4, lines 39-49, To provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property, electronic lock box 25 can preferably record and store the duration of each visit to the real estate property. For properties possessing indigenous electronic networking capabilities (e.g., preexisting security system, home data network, etc.), each use of a property entry-point (e.g., front door, sliding door, garage door, external basement entrance, window, etc.) can be recorded and stored for later retrieval and audit purposes).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the data showing the number of times the property has been shown to potential purchases of the invention of Llosa to further specify that the data is collected using an electronic key box, wherein the electronic key box generates an exit time stamp recordation being communicated by the electronic key box to the electronic key server of the invention of Romano et al. because doing so would allow the system to provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property (See Romano, Column 4, lines 39-41). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Llosa (US 2012/0323587 A1), in view of Romano et al (US 6,624,742 B1), in further view of Jessen (US 2016/0314545 A1).
Regarding claim 15 (Currently Amended), Llosa discloses a system for predicting a sales date for a subject property (Figure 1, FIG. 1 is a diagram of a sale price estimating system which can practice the disclosed technology; Figure 5, item S506, estimate when property will sell), comprising: 
…
and a software application hosted on a listing recommendation server (Paragraph 0026, the interface could be provided over the Internet via a web browser, or via an application running on a mobile computing device; Figure 4, item S402, Obtain information about multiple properties that are for sale; Paragraph 0067, Thus, an online listing for a property can include a present “sales price' that visibly adjusts downward each minute or second), the listing recommendation server in communication with the buyer server … (Paragraph 0066, The sale price estimating system 100 can be used as a tool to provide buyers, sellers, their agents, and interested third parties with useful information about anticipated sale prices and the anticipated timing of sales. The system could be embedded in a database search tool that allows buyers to search for homes based on anticipated sale prices, rather than listing prices; Paragraph 0067, Websites that utilize estimates provided by the sale price estimating system will enjoy the ability to show the predicted sale price, in addition to list price), the software application configured to determine a set of comparable properties (Paragraph 0058, this information could relate to all properties, or only those with similar characteristics) from the property data stored in the buyer storage system (see Figure 1 and related text in Paragraph 0025, The sale price estimating system 100 includes a data acquisition unit 106 that obtains information used to generate estimates. That information that is obtained by the data acquisition could include a great many different things, and the information could be acquired from a large number of different sources) based on a subject property (Paragraph 0010, the following description relates to various activities which can be conducted to provide potential purchasers and potential sellers with information about the sale of a particular property) stored in the buyer storage system (Figure 1, item 104, Memory), the set of comparable properties based on a subject property related to at least one of a comparable geographical area, a comparable price, a comparable number of bedrooms, and a comparable number of bathrooms (Paragraph 0003, Data on the property could include the size or square footage of the property, a number of rooms, distance to city or business centers, and various other criteria; Paragraph 0032, the information could include sales in the same area as the property currently for sale; Figure 5, item S504, obtain information about previous sales and other factors; Paragraph 0057, In step S504, information about previous sales and information on other factors is obtained. This information could be any of the items of information discussed above regarding the property, the seller, the agent representing the seller, as well as other information; Paragraph 0058, The information that is obtained may include information about the number of days that other properties have remained on the market before being sold. This information could relate to all properties, or only those with similar characteristics; It can be noted that the claim language is written in alternative form. The limitation taught by Llosa is based on “a comparable number of bedrooms” and “a comparable geographical area.”), the software application (Paragraph 0026, the interface could be provided over the Internet via a web browser, or via an application running on a mobile computing device) configured to predict an anticipated sales date for the subject property (Paragraph 0057, FIG. 5, in step S506, the sale price estimating unit 110 generates an estimate regarding when the sale of the property will likely occur) based at least in part on the showing data of the subject property (Paragraph 0037, the information obtained in step S204 could also include information about the number of times the property has been shown to potential purchases), the showing data for the at least one of the set of comparable properties (Paragraph 0058, this information could relate to all properties, or only those with similar characteristics) and the historical sale data (Figure 6, item S504, obtain information about previous sales and other factors) for the at least one of the set of comparable properties (Paragraph 0058, this information could relate to all properties, or only those with similar characteristics), wherein the analytics software application configured to receive publicly available data (Figure 4, item S402, Obtain information about multiple properties that are for sale), ...;
a handheld device running a predictive sale date application, … (Paragraph 0026, the interface could be provided over the Internet via a web browser, or via an application running on a mobile computing device).
Llosa discloses all the limitations above, showing data of the subject property (Paragraph 0037, number of times the property has been shown to potential purchases), and publicly available data (Paragraph 0058, The information that is obtained may include information about the number of days that other properties have remained on the market before being sold). Although Llosa discloses showing data and wherein the information to generate the estimates could be acquired from a large number of different sources, Llosa does not specifically disclose wherein the data is collected using an electronic key box and how the electronic key box is in communication with all the other components. Specifically, wherein the system further comprises: an electronic key box; an electronic key server in communication with the electronic key box via cellular communication, the electronic key server including a database that stores showing data associated with the electronic key box; a buyer server in communication with the electronic key server; a buyer storage system in communication with the buyer server and the electronic key server, the buyer storage system including a database that stores historical sale data; and a software application hosted on a listing recommendation server, the listing recommendation server in communication with the buyer server and the electronic key server; a handheld device in electronic communication with the electronic key server and the electronic key box wherein the analytics software application is configured to receive privately available data received from the electronic key server in communication with the at least one electronic key box, the entry timestamp based on a proximity to the handheld device, the difference between the entry timestamp and an exit timestamp is a length of the tour at the subject property.
However, Romano et al. discloses an electronic key box (Figure 1, item 25, Electronic Lock Box); 
an electronic key server in communication with the electronic key box via cellular communication (Column 5, lines 22-29, Electronic lock box 25 may be optionally networked with a real estate network infrastructure through on premises network access points, such as an owner/occupant supplied telephone line or stand-alone wireless networking access provided by the real estate network. Real estate sign 20 also may be networked in a similar fashion and may be used in conjunction with more than one property; Column 6, lines 14-19, The occupant may typically use any device capable of communicating with wireless communication system 24, including a client device 26, a controlling agent device 28, or a compatible commercial device, such as a cellular telephone or wireless modem, to log such messages), the electronic key server including a database that stores showing data associated with the electronic key box (Column 4, lines 40-43, To provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property, electronic lock box 25 can preferably record and store the duration of each visit to the real estate property), access to the electronic key box resulting in an entry timestamp recordation being communicated by the electronic key box to the electronic key server, the electronic key server receiving an updated count of proprietary keys generated for the subject property from the electronic key box (See Figure 1 and related text in Column 4, lines 43-49, for properties possessing indigenous electronic networking capabilities (e.g., preexisting security system, home data network, etc.), each use of a property entry-point (e.g., front door, sliding door, garage door, external basement entrance, window, etc.) can be recorded and stored for later retrieval and audit purposes; Column 6, lines 56-61, Examples of data conditionally available to seller's agent may include records of accesses granted and accesses refused, visits made inside the property with identities of agents (and of appropriately equipped potential buyers, the length of visits and other significant events)); 
a buyer server in communication with the electronic key server (see Figure 1 and related text in Column 2, lines 51-54, client device 26 is typically limited to interactively communicating with either real estate sign 20 or electronic lock box 25 to exchange information); 
a buyer storage system in communication with the buyer server and the electronic key server (see Figure 1 and related text in Column 2, lines 44-49, client device 26 and controlling agent device 28 are preferably wireless devices, such as a personal digital assistant, a cellular phone, a digital wallet, etc., which are compatible with wireless communication system 24 and are capable of input/output, information storage and display), the buyer storage system including a database that stores historical sale data (Column 2, lines 55-61 client device 26 may access the Internet or an agency network for the purpose of access to public government databases);
and a software application hosted on a listing recommendation server (Column 6, lines 50-56, Receiver 36 is capable of receiving information from client device 26 or controlling agent device 28. Such information can typically include, but is not limited to, requests for standard property listing information, requests to view the property, owner/occupant “in” or “out status, owner/occupant current entry preferences (e.g., “Enter Please”, “Do Not Disturb”, etc.), the listing recommendation server in communication with the buyer server and the electronic key server (see Figure 1 and related text in Column 2, lines 51-54, client device 26 is typically limited to interactively communicating with either real estate sign 20 or electronic lock box 25 to exchange information; Column 4, lines 11-12, electronic lock box 25 may be networked), …
…, the handheld device in electronic communication with the electronic key server and the electronic key box (see Figure 1 and related text in Column 2, lines 44-49, client device 26 and controlling agent device 28 are preferably wireless devices, such as a personal digital assistant, a cellular phone, a digital wallet, etc., which are compatible with wireless communication system 24 and are capable of input/output, information storage and display; Column 2, lines 51-54, client device 26 is typically limited to interactively communicating with either real estate sign 20 or electronic lock box 25 to exchange information) wherein the analytics software application is configured to receive privately available data received from the electronic key server in communication with the at least one electronic key box (Column 4, lines 40-43, To provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property, electronic lock box 25 can preferably record and store the duration of each visit to the real estate property; Column 6, lines 56-61, Examples of data conditionally available to seller's agent may include records of accesses granted and accesses refused, visits made inside the property with identities of agents (and of appropriately equipped potential buyers, the length of visits and other significant events)), the entry timestamp based on a proximity to the handheld device (Column 4, lines 33-37, electronic lock box 25 typically includes a clock, a local nonvolatile memory, a proximity device reader, a user display, and preferably is compatible with electronic cards, such as a smart card), the difference between the entry timestamp and an exit timestamp is a length of the tour at the subject property (Column 4, lines 39-41, To provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property).
Romano et al. is analogous to prior arts because the reference is from the same field of endeavor as the claimed invention (See MPEP 2141.01(a)). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a handheld device running a predictive sale date application which includes privately available data (e.g. showing data) of the invention of Llosa to further specify that the privately available data is collected using an electronic key box, wherein the handheld device in electronic communication with the electronic key server and the electronic key box of the invention of Romano et al. because doing so would allow the system to facilitate exchange information between the lockbox and the client device (Paragraph 2, lines 15-17). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Llosa and Romano et al. discloses all the limitations above. Although Llosa discloses publicly available data (Paragraph 0058, The information that is obtained may include information about the number of days that other properties have remained on the market before being sold) and listing information (Paragraph 0066, website with a search tool that allows buyers to search for homes based on anticipated sale prices), the combination of Llosa and Romano et al. does not specifically disclose that the publicly available data is received from a data center that communicates with a Real Estate Transaction Standard (RETS) framework that stores MLS data.
However, Jessen discloses wherein the analytics software application configured to receive publicly available data (Figure 4, item 424, Public Records; Paragraph 0037, each column of the N columns may correspond to a measurable or identifiable feature or characteristic of a physical property, such as a public records), the publicly available data is received from a data center (Figure 1, item 114, Multiple Listing Service) that communicates with a Real Estate Transaction Standard (RETS) framework that stores MLS data (Paragraph 0025, lines 6-9, the property information database 112 may receive information from any source using Real Estate Transaction Standard (RETS)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the publicly available data of the invention of Llosa to further specify that the publicly available data is received from a Real Estate Transaction Standard (RETS) framework that stores MLS data of the invention of Jessen because in that way multiple listings can be shared with other brokers representing potential buyers (Paragraph 0001, lines 3-6). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 21 (Previously Presented), which is dependent of claim 15, the combination of Llosa, Romano et al., and Jessen discloses all the limitations in claim 15. Although Llosa discloses wherein the software application is hosted on the handheld device (Paragraph 0026, lines 4-6, the interface could be provided over the Internet via a web browser, or via an application running on a mobile computing device), the combination of Llosa and Jessen does not specifically disclose that the handheld device in communication with the buyer server.
However, Romano et al. discloses a handheld device (Figure 1, item 28, Controlling Agent Device) in communication with the buyer server (Figure 1, item 26, Client Device).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for predicting a sales date of the invention of Llosa to further incorporate a buyer server of the invention of Romano et al. because doing so would allow the system to facilitate information transfer between the property seller, the seller’s agent and the prospective buyers (Romano et al., Column 1, lines 11-15). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 24 (Previously Presented), which is dependent of claim 15, the combination of Llosa, Romano et al., and Jessen discloses all the limitations in claim 15. Romano et al. further discloses wherein the electronic key box communicate with the electronic key server by short range communication through the software application (Column 4, lines 32-36, In addition, electronic lock box 25 typically includes a clock, a local nonvolatile memory, a proximity device reader, a user display, and preferably is compatible with electronic cards, such as a smart card).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for predicting a sales date of the invention of Llosa to further incorporate an electronic key box to collect data, wherein the electronic key box communicate with the electronic key server by short range communication through the software application of the invention of Romano et al. because doing so would allow the system to facilitate information transfer between the property seller, the seller’s agent and the prospective buyers (Romano et al., Column 1, lines 11-15). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 25 (Previously Presented), which is dependent of claim 15, the combination of Llosa, Romano et al., and Jessen discloses all the limitations in claim 15. Romano et al. further discloses wherein the data generated by the electronic key box is as a function of at least one of the showings, time spent at the subject property, return showings, and combinations thereof (Column 4, lines 40-43, To provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property, electronic lock box 25 can preferably record and store the duration of each visit to the real estate property). It can be noted that the claim language is written in alternative form. The limitation taught by Romano et al. is based on “time spent at the subject property.”
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for predicting a sales date of the invention of Llosa to further incorporate an electronic key box to collect data, wherein the data generated by the electronic key box is as a function of the time spent at the subject property of the invention of Romano et al. because doing so would allow the system to provide marketing information and to record how long the agent and/or potential buyer spent inside the real estate property (See Romano, Column 4, lines 39-41). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                             
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624